IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-92,475-01


                      EX PARTE MATHEW DAVID LOZOYA, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. F46837-A IN THE 18TH DISTRICT COURT
                             FROM JOHNSON COUNTY


        Per curiam.

                                              ORDER

        Applicant filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX. CODE CRIM. PROC. art. 11.07. We filed and

set the cause on March 16, 2022. According to the record, Applicant entered a guilty plea on

October 7, 2013. The Court would like the transcript of that plea and any on-the-record discussions

that took place at the time of that plea. Therefore, the court reporter is ordered to transcribe that plea

hearing if it has not been, and to forward the transcription to the district clerk of the county of

conviction within 30 days of the date of this order. If the proceedings of that plea were not recorded,

then the reporter shall certify that fact and forward the certification to the district clerk within the

same time period. The district clerk shall immediately thereafter forward to this Court the transcript
                                                                                                  2

of the plea hearing or the certification that no record was made.

        The district clerk shall also immediately serve the reporter in Applicant’s case with a copy

of this order.



Filed: November 21, 2022
Do not publish